Citation Nr: 1314053	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  10-43 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.

2.  Entitlement to service connection for tarsal tunnel syndrome.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for low back disability and denied entitlement to a TDIU.  A notice of disagreement was received in November 2008 with regard to both issues.  In a June 2009 rating decision, the RO denied entitlement to service connection for tarsal tunnel syndrome.  At a November 2009 Decision Review Officer (DRO) informal conference, the Veteran expressed disagreement with the denial of service connection for tarsal tunnel syndrome.  A statement of the case was issued in August 2010 with regard to all issues and a substantive appeal was received in October 2010.

A Board hearing was held before the undersigned in May 2011, via videoconference.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for low back disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.



FINDINGS OF FACT

1. On May 19, 2011, at the Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for tarsal tunnel syndrome and entitlement to a TDIU.  

2.  In a May 2007 RO decision it was determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for low back disability; an appeal was not perfected from that decision and no new and material evidence was received within a year of its issuance.

3.  Additional evidence received since the RO's May 2007 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim and raises a reasonable possibility of substantiating the claim of service connection for low back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for tarsal tunnel syndrome and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2. The May 2007 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

3.  New and material evidence has been received since the RO's May 2007 decision which denied a petition to reopen the claim of entitlement to service connection for low back disability, and the claim of service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the May 2011 video conference hearing before the Board, the Veteran stated his intent to withdraw the issues of entitlement to service connection for tarsal tunnel syndrome and entitlement to a TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and entitlement to service connection for tarsal tunnel syndrome and entitlement to a TDIU are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412  (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

The Veteran is seeking to reopen a previously denied low back service connection claim.  The Board concludes that it is not precluded by the VCAA from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

New & Material Evidence

Even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In August 2005, the Veteran filed a claim of service connection for a low back disability, which he claimed was due to his service-connected bilateral pes planus.  

In May 2006, the Veteran underwent a VA examination to assess the severity of his bilateral pes planus.  The examiner noted that the Veteran sustained a work-related incident to the back in 1987 and had undergone extensive lower back evaluation and fusion.  The examiner did not provide an opinion of etiology regarding the Veteran's low back disability.

In a July 2006 rating decision, the RO denied the Veteran's claim of service connection on the basis that there was no evidence this condition was aggravated by his flat feet.  The Veteran did not file a notice of disagreement and no new and material evidence was received within a year of its issuance.  Accordingly, the July 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).
 
In a May 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for low back disability.  The Veteran did not file a notice of disagreement and, again, no new and material evidence was received within a year of its issuance.  Hence, the May 2007 rating decision is final.  38 U.S.C.A. § 7105.

In July 2008, the Veteran filed a claim to reopen entitlement to service connection for low back disability. 

In May 2009, the Veteran underwent a VA examination to assess the severity of his bilateral pes planus.  The examiner found that pes planus was not caused by or a result of tarsal tunnel syndrome but stated there may be a need to further explore the possibility of a relationship between the pes planus and the reported low back pain.  

In January 2010, the Veteran underwent a VA examination.  Upon physical examination, the examiner diagnosed degenerative disc disease and opined that there was no link between the Veteran's pes planus and the development of his low back disability, which appeared to be traumatic in origin beginning after an accident in 1987.

In May 2011, the Veteran provided testimony pertaining to his symptomatology associated with his back and how his bilateral pes planus affects his back.  

The May 2009 VA examiner's statement that further exploration was required as to the question of a relationship between his low back disability and his bilateral flatfeet constitutes a suggestion of a nexus between the disabilities.  This statement constitutes new and material evidence as it was not previously of record and supports a possible relationship to a service-connected disability.  Moreover, the Veteran has offered statements and testimony as to how his feet affect his back.  While he is not shown to have any medical expertise, he is competent to attest to his symptomatology associated with his disabilities.  Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds his assertions to be credible and relevant to the matter at hand.  Finally, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108.  The merits of this claim is addressed in the Remand below.


ORDER

Entitlement to service connection for tarsal tunnel syndrome and entitlement to a TDIU are dismissed.

New and material evidence having been received, the claim of entitlement to service connection for low back disability is reopened.  To this extent, the appeal is allowed.


REMAND

As detailed above, in January 2010 a VA examiner opined that there was no link between his pes planus and the development of his low back disability which seems to be traumatic in origin beginning after an accident in 1987.  The examiner, however, failed to provide an opinion regarding aggravation of the low back disability.  See 38 C.F.R. § 3.310.  Moreover, the examiner framed the etiological opinion in a speculative manner, stating only that his back disability "seemed" to be traumatic in origin.  Thus, the Veteran should be afforded a new VA examination to assess the etiology of his low back disability.  

In light of this matter being remanded, associate with the claims folder or Virtual VA updated treatment records from the White Junction VA Medical Center (VAMC) for the period from December 23, 2010.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA updated treatment records from the White Junction VAMC for the period from December 23, 2010.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of his claimed low back disability.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should provide an opinion as to the following:

a)  whether a low back disability is at least as likely as not (a 50% or higher degree of probability) proximately due to service-connected bilateral pes planus;

b)  whether a low back disability is at least as likely as not (a 50% or higher degree of probability) aggravated (made permanently worse beyond the natural progression of the disease) by service-connected bilateral pes planus?  If so, please identify the permanent and measurable increase in the severity of low back disability that is attributed to service-connected bilateral pes planus.  

If opinions cannot be rendered without resorting to speculation as to the etiology of his low back disability, the examiner should discuss in detail why an opinion cannot be offered.  A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

3.  Upon completion of the above, the Veteran's claims of service connection should be readjudicated pursuant to 38 C.F.R. §§ 3.303, 3.310.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


